Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 17093189 application filed 11/09/2020.
The preliminary amendment filed 12/01/2022 has been entered and fully considered.
Claim(s) 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20,21,22,23 are pending, claim(s) 6,9,10,11,12,13,14,15,16,17,18,19,20,21,22,23 were withdrawn and claim(s) 1,2,3,4,5,7,8 have been fully considered.

Election/Restrictions
Applicant’s election without traverse of Invention I and Species II in the reply filed on 12/01/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"said cryogenic separation unit configured to separate the rich carbon dioxide effluent stream into a carbon dioxide product stream and a recycle stream" in claim 2, "Cryogenic separation unit 204 generally includes a cryogenic distillation column (not shown), a refrigeration unit (not shown), a plurality of heat exchangers (not shown), and a dehydration unit (not shown)" of instant specification para 29;
"the power production unit configured to channel the exhaust stream to said first heatexchanger" in claim 3, "power production unit 102 include internal combustion engines, gas turbine engines, gasifiers, landfills which produce energy through combustion, furnaces (e.g., blast furnaces or chemical reduction furnaces), steam generators, rich bum reciprocating engines, simple cycle combustion turbines with exhaust gas recycle, boilers, combinations including at least two of the foregoing examples, or any other unit which produces energy by combustion" of instant specification para 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8734569 (herein known as HASSE).

With regard to claim 1, HASSE teaches obtaining carbon dioxide (carbon dioxide capture) system, especially at fig 12A and abstract
a first heat exchanger 30 capable of exchanging heat between a stream 1 (within the scope of exhaust) and a lean carbon dioxide effluent stream 42, especially at fig 12A, c38ln35-c38ln60; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)).
HASSE teaches at least one turboexpander 95, especially at fig 12A, c38ln35-c38ln60
a compressor (part of 95) coupled in flow communication with said first heat exchanger, the compressor is capable of compressing the exhaust stream, especially at fig 12A, c38ln35-c38ln60
a turbine (other part of 95) coupled in flow communication with said first heat exchanger, especially at fig 12A, c38ln35-c38ln60
said compressor driven by said turbine, especially at fig 12A, c38ln35-c39ln8
said turbine capable of expanding the lean carbon dioxide effluent stream, especially at fig 12A, c38ln35-c39ln8
a carbon dioxide membrane unit 40 coupled in flow communication with said compressor, especially at fig 12A, c38ln35-c39ln8
carbon dioxide separation unit capable of separating the exhaust stream into the lean carbon dioxide effluent stream and a rich carbon dioxide effluent stream 45, especially at fig 12A, c38ln35-c39ln8
said carbon dioxide separation unit further capable of channel the lean carbon dioxide effluent stream to said first heat exchanger, especially at fig 12A, c38ln35-c39ln8

With regard to claim 2, HASSE teaches
a cryogenic separation unit 60 (structural equivalent) coupled in flow communication with said carbon dioxide membrane unit 40, especially at c30ln23-56
said cryogenic separation unit configured to separate the rich carbon dioxide effluent stream into a carbon dioxide product stream 75 and a recycle stream 65, especially at c30ln23-56

With regard to claim 7, HASSE teaches
wherein said carbon dioxide membrane unit further comprises an inlet (intersection of 31 and 40), the recycle stream channeled to said inlet of said carbon dioxide membrane unit (via 65), especially at fig 12A, c30ln49-55, c38ln35-c39ln9


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 20080127632 (herein known as FINKENRATH) as evidenced by US 20090019853 (herein known as NILSSON)
OR, in the alternative, under 35 U.S.C. 103 as obvious over US 20080127632 (herein known as FINKENRATH) in view of US 20090019853 (herein known as NILSSON).

With regard to claim 1, FINKENRATH teaches a carbon dioxide capture system, especially at fig 1, abstract, para 17,18
 a first heat exchanger 22 capable of exchanging heat between an exhaust stream 20 and a lean carbon dioxide effluent stream 32, especially at fig 1, para 17,18; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
 at least one turboexpander 14,16,18, especially at fig 1, para 17,18; 20090019853 NILSSON provides extrinsic evidence that expander is expander turbine, especially at abstract
In an alternative, if it was determined that FINKENRATH does not specifically teach expander turbine 
But, NILSSON teaches expander turbine, especially at abstract 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide FINKENRATH with expander turbine of NILSSON for the benefit of transforming the mass flow to mechanical energy as taught by NILSSON especially at abstract
FINKENRATH teaches a compressor 14 coupled in flow communication with said first heat exchanger and capable of compress the exhaust stream, especially at fig 1, abstract, para 17,18
 a turbine 18 coupled in flow communication with said first heat exchanger, especially at fig 1, abstract, para 17,18
 said compressor 14 driven by said turbine (via 16), especially at fig 1, abstract, para 17,18
 said turbine configured to expand the lean carbon dioxide effluent stream, especially at fig 1, abstract, para 17,18
 a carbon dioxide membrane unit 26 coupled in flow communication with said compressor, especially at fig 1, abstract, para 17,18
 said carbon dioxide membrane unit configured to separate the exhaust stream into the lean carbon dioxide effluent stream and a rich carbon dioxide effluent stream 38, especially at fig 1, abstract, para 17,18,27
 said carbon dioxide membrane unit further configured to channel the lean carbon dioxide effluent stream to said first heat exchanger (as depicted), especially at fig 1, abstract, para 17,18,27

With regard to claim 3, FINKENRATH teaches
 wherein said first heat exchanger is coupled to a power production unit 82 (structural equivalent), especially at figs 1,3, para 28
 the power production unit configured to channel the exhaust stream to said first heat exchanger, especially at figs 1,3, para 28

With regard to claim 4, FINKENRATH teaches
 a second heat exchanger 90 configured to exchange heat between the exhaust stream (and an implied cooling fluid stream, since a heat exchanger is taught, and the exhaust is taught to be cooled; thereby a cooling fluid stream would need to exist to cause cooling), especially at figs 1,3, para 28


Claim(s) 5 (also, an alternative for claim 4) is/are rejected under 35 U.S.C. 103 as obvious over US 20080127632 (herein known as FINKENRATH) in view of US 8734569 (herein known as HASSE) and as evidenced by US 20090019853 (herein known as NILSSON)
OR, in the alternative, under 35 U.S.C. 103 as obvious over US 20080127632 (herein known as FINKENRATH) in view of US 20090019853 (herein known as NILSSON) and US 8734569 (herein known as HASSE).

With regard to claim 5, FINKENRATH does not specifically teach wherein said cooling fluid stream comprises cooling water
(alternatively for claim 4, if it was determined that FINKENRATH does not specifically teach a cooling fluid stream)
But, HASSE teaches wherein said cooling fluid stream comprises cooling water, especially at c36ln45-56 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide FINKENRATH with wherein said cooling fluid stream comprises cooling water of HASSE for the benefit of a cooling source for a heat exchanger, as taught by HASSE, especially at c40ln29-34


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8734569 (herein known as HASSE) in view of US 20100077767 (herein known as BALMAS) and US 20100291661 A1 KUBOTA.

With regard to claim 8, HASSE teaches
 wherein the exhaust stream comprises carbon monoxide, especially at c11ln4-12
 HASSE does not specifically teach wherein said carbon dioxide membrane unit further comprises a catalyst portion for reacting carbon monoxide in the exhaust to produce carbon dioxide 
But, BALMAS teaches wherein said carbon dioxide membrane unit further comprises a catalyst portion for reacting carbon monoxide in the "flue gas" (exhaust) to produce carbon dioxide, especially at para 45 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide HASSE with wherein said carbon dioxide membrane unit further comprises a catalyst portion for reacting carbon monoxide in the "flue gas" (exhaust) to produce carbon dioxide of BALMAS since KUBOTA teaches that carbon monoxide is "toxic", especially at abstract


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,Th,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776